COURT OF APPEALS OF
VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


YOKOHAMA TIRE CORPORATION
AND
TRAVELERS INDEMNITY COMPANY
 OF ILLINOIS                              MEMORANDUM OPINION *
                                              PER CURIAM
v.         Record No. 3012-95-3              JULY 2, 1996

KAREN CAMPBELL BLANKENSHIP

         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Richard D. Lucas; Woods, Rogers &
           Hazlegrove; Carter, Brown & Osborne, on
           briefs), for appellants.

           (Rhonda L. Overstreet; Lumsden & Overstreet,
           on brief), for appellee.



     Yokohama Tire Corporation and its insurer (hereinafter

referred to as employer) contend that the Workers' Compensation

Commission erred in holding employer responsible for the cost of

Karen Campbell Blankenship's (claimant) May 18, 1995 cervical

fusion surgery.   Employer argues that (1) the surgery was not

reasonable and necessary as required by Code § 65.2-603; and (2)

the commission erred as a matter of law in shifting the burden of

proving the reasonableness and necessity of the surgery from

claimant to employer.   Upon reviewing the record and the briefs

of the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.      Rule

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
5A:27.

     On appellate review, we must view the evidence in the light

most favorable to the prevailing party below.    R.G. Moore Bldg.

Corp. v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788

(1990).   "[I]t is fundamental that a finding of fact made by the

commission is binding and conclusive upon this court on review.

A question raised by conflicting medical opinion is a question of

fact."    Commonwealth v. Powell, 2 Va. App. 712, 714, 347 S.E.2d
532, 533 (1986).   "Medical evidence is not necessarily

conclusive, but is subject to the commission's consideration and

weighing."    Hungerford Mechanical Corp. v. Hobson, 11 Va. App.
675, 677, 401 S.E.2d 213, 214 (1991).

     The commission was entitled to accept the opinions of

claimant's treating physiatrist, Dr. Verna Lewis, and her

treating orthopedic surgeon, Dr. Hallett H. Mathews, and to

reject the contrary opinions of Drs. Laurence I. Kleiner, John A.

Feldenzer, Murray E. Joiner, and Herbert W. Park.   The opinions

of Drs. Kleiner and Feldenzer date to June and July 1994.

Moreover, the conservative treatment they recommended, which Dr.

Lewis followed during the six-month period after they rendered

these opinions, proved unsuccessful.    Dr. Joiner examined

claimant on one occasion at the request of employer.   The

commission correctly noted that Dr. Joiner's suggestion that

claimant's symptoms were not real and that she was motivated by

secondary gain conflicted with evidence indicating that she had



                                  2
continually tried to return to work and had endured various forms

of treatment, including physical therapy, work hardening, and

injections.   Dr. Park, hired by employer to perform a medical

record review, never examined claimant.    In addition, he

acknowledged that his conclusions were made prior to receiving

claimant's complete medical records and that he wanted to give

employer "other steps to resolve the case," but that he wanted to

"discuss this subject first."   In its role as fact finder, the

commission was entitled to infer from these facts that Dr. Park

lacked objectivity and may have been biased against claimant.

The opinions of Drs. Lewis and Mathews provide credible evidence

to support the commission's finding that the May 18, 1995

cervical fusion surgery was reasonable and necessary.

Accordingly, the commission did not err in holding employer

responsible for the cost of the surgery.
     Employer's argument that the commission erred in shifting

the burden of proof is without merit.   Once claimant proved,

through the opinions of her treating physiatrist and orthopedic

surgeon, that the surgery was reasonable and necessary, the

commission did nothing more than require employer to rebut

claimant's evidence.

     For the reasons stated, we affirm the commission's decision.

                                                             Affirmed.




                                 3